NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30229

                Plaintiff-Appellee,             D.C. No.
                                                3:15-cr-00025-TMB-DMS-1
 v.

CHRISTOPHER MONTEL HAYNES,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Christopher Montel Haynes appeals from the district court’s judgment

revoking supervised release and challenges the court’s imposition of a special

condition of supervised release requiring him to submit to polygraph examinations.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion,

see United States v. King, 608 F.3d 1122, 1130 (9th Cir. 2010), we affirm.

      The district court revoked supervised release based on Haynes’s admission

to having unsupervised contact with a female minor under the age of 13. It then

imposed a new special condition requiring him to undergo polygraph examinations

at the request of his probation officer during his 9-month supervised release term.

Haynes argues that the condition is a greater deprivation of his liberty than is

reasonably necessary because he completed his term of probation and sex offender

treatment following his state conviction for attempted sexual abuse of a minor, his

state conviction was more than 10 years old, and the contacts giving rise to the

revocation were “fleeting and isolated” and were not sexual in nature. Although

there was no allegation or evidence that Haynes had sexual contact with the minor,

we conclude that the district court did not abuse its “significant discretion” in

imposing the condition. See id. at 1130. As the district court stated, the condition

is reasonably related to protecting the public in light of Haynes’s criminal history

and his initial dishonesty about the contact. See 18 U.S.C. § 3583(d); King, 608

F.3d at 1130-31; see also United States v. Hohag, 893 F.3d 1190, 1194 (9th Cir.

2018) (describing polygraph testing as “a relatively unintrusive means of

evaluating a defendant’s risk of engaging in sexual misconduct”).

      AFFIRMED.


                                           2                                    20-30229